effect they had on his mental state, or how they rendered his plea
                 involuntary. Therefore, appellant fails to demonstrate that the district
                 court erred by denying these claims without conducting an evidentiary
                 hearing. 2 See Hargrove v. State, 100 Nev. 498, 502, 686 P.2d 222, 225
                 (1984).
                             Second, appellant contends that the district court erred by
                 denying his claims of ineffective assistance of counsel. To prove ineffective
                 assistance of counsel in the context of a guilty plea, a petitioner must
                 demonstrate that counsel's performance fell below an objective standard of
                 reasonableness, and, but for counsel's errors, he would not have pleaded
                 guilty. Hill v. Lockhart, 474 U.S. 52, 58-59 (1985); Kirksey v. State, 112
                 Nev. 980, 988, 923 P.2d 1102, 1107 (1996). We conclude that no relief is
                 warranted on these claims. See Lader v. Warden, 121 Nev. 682, 686, 120
                 P.3d 1164, 1166 (2005) (explaining that we give deference to the district
                 court's factual findings but review the court's application of the law to
                 those facts de novo). Appellant does not specify what alternative defenses
                 counsel should have pursued or what laws counsel should have explained
                 to him before he pleaded guilty. Similarly, appellant does not explain how
                 requesting an accommodation for his intellectual disabilities during the
                 plea canvass would have caused him to reject the plea. Therefore,
                 appellant fails to demonstrate that the district court erred by denying
                 these claims without conducting an evidentiary hearing.       See Hargrove,
                 100 Nev. at 502, 686 P.2d at 225.


                       2 For the same reasons, appellant fails to demonstrate that counsel
                 were ineffective for failing to address the issue of his medications in the
                 guilty plea agreement, plea canvass, or motion to withdraw his plea.



SUPREME COURT
        OF
     NEVADA
                                                       2
(0) 1907A    e
                                  Finally, appellant contends that the district court erred by (1)
                      denying• his claim that the sentencing scheme in existence at the time of
                      his sentencing was unconstitutional, and (2) "provid[ing] an incorrect
                      analysis of the belated appeal and successive petition issue." Appellant's
                      arguments regarding these claims are not clear and he suggests they are
                      only being raised for preservation purposes. Accordingly, we decline to
                      consider these claims.
                                  Having concluded that no relief is warranted, we
                                  ORDER the judgment of the district court AFFIRMED.




                                                                                                J.
                                                                  Gibbons


                                                                                                J.
                                                                 Pickering



                      cc:   Eighth Judicial District Court Dept. 20
                            Pitaro & Fumo, Chtd.
                            Attorney General/Carson City
                            Clark County District Attorney
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                           3
(0) 1947A    .43N:D